DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means” (or “step”) but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: alignment mark evaluation step in claims 1, 4, and 8; equipment being configured to obtain the current process step code and execute the alignment mark evaluation step in claim 6; compiling module configured to set a process step code of a wafer with an alignment mark to be evaluated as an evaluation code in claims 8 and 9; process equipment, configured to obtain a current process step code of the wafer, switch a step to be executed to an alignment mark evaluation step if it is detected that the current process step code is the evaluation code, and execute the alignment mark evaluation step to evaluate the alignment mark to 15be evaluated in claims 8 and 10; a management module, configured to establish a dynamic path connecting the wafer and the process equipment, and also configured to control the wafer to be transferred along the dynamic path in claim 11; process matching equipment is configured to obtain the current process step code of the wafer, and is also configured to transfer the wafer when the current process step code is the evaluation code in claim 12; exposure equipment and developing equipment in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	As for claims 1, 4, and 8, as stated above ‘alignment mark evaluation step’ appears to invoke 35 USC 112(f) (noting: alignment mark evaluation step versus ‘step for alignment mark evaluation’).  There is no disclosure of how alignment mark evaluation would be implemented; there is no description of what accomplishes the alignment mark evaluation.  The specification does not describe how to perform or achieve the result of ‘alignment mark evaluation’.  The term appears to be indefinite and unbounded covering all ways with regards of providing alignment mark evaluation; thereby, indicating that the inventor has not provided sufficient disclosure to show possession.  Claims 2-7 and 9-13 are rejected by virtue of their dependency from claims 1 and 8.
	As for claims 6, 8, 10, and 12, equipment being configured to obtain the current process step code and execute the alignment mark evaluation step (claim 6); process equipment, configured to obtain a current process step code of the wafer, switch a step to be executed to an alignment mark evaluation step if it is detected that the current process step code is the evaluation code, and execute the alignment mark evaluation step to evaluate the alignment mark to 15be evaluated (claims 8 and 10); and process matching equipment is configured to obtain the current process step code of the wafer, and is also configured to transfer the wafer when the current process step code is the evaluation code (claim 12) have been interpreted as invoking 35 USC 112(f).  Applicant’s disclosure reiterates the terms, process equipment and process matching equipment (Fig. 2: 204 and 205), which appear as functional blocks.  Therefore, it is unclear as to what structures correspond to these terms; therefore, these terms are indefinite, unbounded function limitations thereby covering all ways of performing obtaining the current process step code and executing the alignment mark evaluation step/obtaining the current process step code, switching a step to be executed, and executing the alignment mark evaluation/obtaining the current process step code and transferring the wafer  and indicates the inventor has not provided sufficient disclosure to show possession of the invention.  Claim 7 is rejected by virtue of its dependency from claim 6.  Claims 9-13 are rejected by virtue of their dependency from claim 8.
	As for claims 8 and 9, compiling module configured to set a process step code of a wafer with an alignment mark to be evaluated as an evaluation code has been interpreted as invoking 35 USC 112(f).  Applicant’s disclosure reiterates the term, compiling module as a functional block (Fig. 1: 202).  Therefore, it is unclear as to what structure corresponds to this  term; therefore, this term is an indefinite, unbounded function limitation thereby covering all ways of performing setting a process step code of a wafer with an alignment mark to be evaluated as an evaluation code (via compiling) and indicates the inventor has not provided sufficient disclosure to show possession of the invention.  Claims 10-13 are rejected by virtue of their dependency from claim 8.
As for claim 11, a management module, configured to establish a dynamic path connecting the wafer and the process equipment, and also configured to control the wafer to be transferred along the dynamic path has been interpreted as invoking 35 USC 112(f).  Applicant’s disclosure reiterates the term, management module as a functional block (Fig. 1: 203).  Therefore, it is unclear as to what structure corresponds to this term; therefore, this term is an indefinite, unbounded function limitation thereby covering all ways of performing establishing a dynamic path connecting the wafer and the process equipment and control the wafer to be transferred along the dynamic path (via managing) and indicates the inventor has not provided sufficient disclosure to show possession of the invention.  
As for claim 13, exposure equipment and developing equipment have been interpreted as invoking 35 USC 112(f).  Applicant’s disclosure reiterates these terms.  Therefore, it is unclear as to what structure corresponds to these terms; therefore, these terms are indefinite, unbounded function limitations thereby covering all ways of performing exposure and development and indicates the inventor has not provided sufficient disclosure to show possession of the invention.  
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “alignment mark evaluation step (claims 1, 4, 8)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification reiterates this step without demonstrating what acts are used to achieve, accomplish, or perform the alignment mark evaluation.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2-7 and 9-13 are rejected by virtue of their dependency from claims 1 and 8.
Claim limitations “equipment being configured to obtain the current process step code and execute the alignment mark evaluation step (claim 6);” “process equipment, configured to obtain a current process step code of the wafer, switch a step to be executed to an alignment mark evaluation step if it is detected that the current process step code is the evaluation code, and execute the alignment mark evaluation step to evaluate the alignment mark to 15be evaluated (claims 8 and 10)”; “process matching equipment is configured to obtain the current process step code of the wafer, and is also configured to transfer the wafer when the current process step code is the evaluation code (claim 12)”; compiling module configured to set a process step code of a wafer with an alignment mark to be evaluated as an evaluation code (claims 8 and 9); a management module, configured to establish a dynamic path connecting the wafer and the process equipment, and also configured to control the wafer to be transferred along the dynamic path (claim 11); and “exposure equipment  (claim 13)“and developing equipment (claim 13) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Please refer to rejection of claims 6 and 8-13 under 35 USC 112(a) above with regards to the claim limitations invoking 35 USC 112(f).  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 7 and 9-13 are rejected by virtue of their dependency from claims 6 and 8.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
9.	Claims 1-13 appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and if the rejection(s) under 35 U.S.C. 112(a) are overcome as set forth in this Office action.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886